     Mitchell F. Boomer (SBN 121441)
     ConorJ. Dale (SBN 274123)
2    JACKSON LEWIS P.C.
     50 California Street, 9th Floor
3    San Francisco, California 94111
     Telephone: (415) 394-9400
4    Facsimile: (415) 394-9401
     Mitchell.Booomer@jacksonlewis.com
5    Conor.Dale@jacksonlewis.com
6    Attorneys for Defendant
     ADAPTIVE INSIGHTS, INC.
7
     Edward A. Kraus (SBN 162043)
8    William L. Bretschneider (SBN 144561)
     SILICON VALLEY LAW GROUP
9    One North Markey St., Suite 200
     SanJose, CA, 95113
10   Telephone: (408) 573-5700
     Facsimile: (408) 573-5701
11   Ekraus@svlg.com
     wlb@svlg.com
12
     Attorneys for Plaintiff
13   JUSTIN M. WALTER
14                                  UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16
     JUSTIN M. WALTER,                                   Case No. 18-06767-NC
17
                      Plaintiff,                         JOINT STIPULATION FOR DISMISSAL
18                                                       PURSUANT TO F.R.C.P. 41 (a)(l)(A)(ii)
                                                         AND ORDER
19           v.

20    ADAPTIVE INSIGHTS, INC.; and
      DOES 1-50, inclusive,
                                                         Judge: The Hon. Nathaniel Cousins
21
                      Defendants.
22
23          Pursuant to F.R.C.P. 41 (a)(l )(A)(ii), IT IS STIPULATED by and between the parties

24   hereto that this action be dismissed with prejudice as to all parties; each party to bear its own

25   attorneys' fees and costs. This stipulation is made as the matter has been resolved.

26   Dated: December 13, 2019                             JACKSON LEWIS P.C.
                                                   By:    IS/Conor J Dale
27                                                        ConorJ. Dale
                                                          Attorneys for Defendant
28                                                        ADAPTIVE INSIGHTS, INC.
                                                                                      Case No. 18-06767-NC
     Joint Stipulation for Dismissal and Order
      10551843.DOCX
     Dated: December 13, 2019                               SILICON VALLEY LAW GROUP
2
                                                    By:     IS/Edward A. Kraus
3                                                           Edward A. Kraus
                                                            William L. Bretschneider
4                                                           Attorneys for Plaintiff
                                                            JUSTIN A. WALTER
5
6
7    Pursuant to Northern District of California Local Rule 5-1(i)(3), I attest that concurrence in the

 8   filing of this document has been obtained from each of the signatories to this document.

 9                                                          /s/Conor J. Dale

10

11
                                                   ORDER
12
13
              The Court, upon consideration of the parties' Joint Stipulation and [Proposed] Order to
14
     dismiss, grants the parties' request and dismisses the action with prejudice, all parties to bear their
15
     own fees and costs.
16
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
17
18                                                                      S DISTRICT
                                                                     ATE           C
19                                                                  T
                  January 2, 2020
                                                                                                 O
                                                               S




     Dated:
                                                                                                  U
                                                              ED




                                                                                                   RT




20                                                  The Hon. Nathaniel Cousins
                                                          UNIT




                                                                        TED
                                                                  GRAN
                                                    United States Magistrate Judge
                                                                                                       R NIA




21
                                                                                           . Cousins
                                                          NO




22                                                                             thanael M
                                                                    Judge Na
                                                                                                       FO
                                                           RT




                                                                                                   LI




23                                                                 ER
                                                              H




                                                                                                 A




                                                                        N                         C
                                                                                          F
                                                                            D IS T IC T O
                                                                                  R
24
25

26
27
28
                                                             2                                              Case No. 18-06767-NC
      Joint Stipulation for Dismissal and Order
      I 055 I 843.DOCX
